Citation Nr: 0412420	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to January 
1946 and from January 1947 to October 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the RO that increased 
the disability evaluation for the service-connected PTSD to 
50 percent.  

The Board notes that the RO initially granted service 
connection for chronic anxiety reaction, but due to a change 
in diagnosis, it recharacterized his acquired psychiatric 
disability as PTSD. 

The Board remanded this matter in January 2001 and in August 
2003 for further action by the RO.  

The Board notes that, in June 1999, the veteran removed the 
Disabled American Veterans as his representative, and a 
review of the record does not reflect the appointment of an 
alternative representative.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but 
not higher for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
recently held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to VCAA notice 
requirement in this case was harmless for the reasons 
specified below.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also details the scope of notice to which claimants are 
entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran, moreover, has been accorded ample opportunity to 
present evidence and argument on his behalf.  He has been 
notified via March 2001 and January 2003 letters and by an 
October 2003 Supplemental Statement of the Case of the 
evidence needed to establish the benefit sought, and he has 
been advised via those documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The RO granted service connection for chronic anxiety 
reaction by February 1954 rating decision, and a 
noncompensable evaluation was assigned.  Subsequently, by 
March 1977 decision, the Board assigned a 10 percent 
evaluation for the service-connected anxiety disorder.  

In July 1998, the veteran filed a claim for an increased 
rating for his acquired psychiatric disability.  

A July 1998 VA progress note indicated that the veteran's 
daughter had a power of attorney for non-VA purposes.  

On September 1998 VA psychiatric examination report, the 
examiner indicated that the veteran was a poor historian.  
Nonetheless, on examination, the veteran recounted having 
poor sleep and nightmares of his service during World War II.  
He also thought of the war in daytime, and certain sights and 
sounds reminded him of the war.  

He described having an exaggerated startle response to loud 
noises, and he was hypervigilant at home.  He stated that he 
lived alone and did not like to be around people.  

Objectively, the veteran was poorly groomed, rambled and had 
difficulty "getting to the point."  He was somewhat 
depressed but denied suicidal ideation, although he thought 
about suicidal in the abstract.  He denied hallucinations and 
delusions.  He admitted that his short-term memory was poor 
and that he was prone to confusion.  

The examiner opined that the veteran suffered from serious 
symptoms of PTSD and that there were cognitive difficulties 
due to depression.  The examiner assessed the veteran's PTSD 
as moderately to severely disabling but did opine that the 
veteran was competent to handle his own funds.  A GAF score 
of 50 was assigned.  

By November 1998 rating decision, the RO recharacterized the 
veteran's psychiatric disability as PTSD and assigned an 
evaluation of 50 percent.  

On January 2003 VA psychiatric examination, the veteran had 
difficulty supplying information regarding his psychiatric 
history.  The veteran stated that he was employed until 
approximately 2000 and then spent a year working as a 
security guard.  He lost that job, but the examiner could not 
ascertain whether the veteran was fired.  

The veteran indicated that he was widowed and then divorced 
and spent most of his time alone.  He had a girlfriend whom 
he saw twice a week.  He indicated that he used alcohol in 
the morning and at night, but the quantity could not be 
ascertained on examination.  

On objective examination, the veteran appeared disheveled.  
His mood was dysphoric, and his affect was constricted.  His 
speech was circumstantial.  There were no delusions or 
hallucinations, and the veteran denied homicidal and suicidal 
ideation.  His memory for recent and remote events was 
significantly compromised, and he had difficulty with 
concentration.  

The examiner diagnosed PTSD and rule out dementia versus a 
cognitive disorder as well as a history of passive aggressive 
personality traits.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 58 that was 
attributable to PTSD but stated that his overall GAF score 
was 50 when his cognitive dysfunction was taken into account.  

The examiner described the veteran's PTSD symptoms as mild to 
moderate as the veteran described an exaggerated startle 
response, hypervigilance, and relative detachment from 
others.  He reported intrusive thoughts about the war and 
nightmares approximately three times a week.  His ability to 
work was mildly to moderately impaired when only his PTSD 
symptoms were taken into account.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The service-connected PTSD is rated, as follows:  100%: Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The GAF Scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The veteran's service-connected PTSD has been rated 50 
percent by the RO under the provisions of Diagnostic Code 
9411.  The Board notes that the current state of the 
veteran's PTSD is at issue and that he is not entitled to a 
staged rating.  See Fenderson, supra; Francisco, supra.  

Service connection for an acquired psychiatric disorder was 
granted by rating decision in February 1954, and the November 
1998 rating decision concerns an increased rating not the 
initial grant of service connection.  Id.  

Furthermore, the Board observes that the RO was well within 
its right to recharacterize the nature of the veteran's 
disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(holding that the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(explaining that one diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology).  

According to the most current evidence, the January 2003 
examiner's assessment of the veteran's PTSD was that of being 
from mild to moderate.  However, the earlier VA examination 
found the service-connected PTSD to be moderately to severely 
disabling and assigned GAF score of 50.  

In order to qualify for a 70 percent disability rating for 
PTSD, the evidence would have to show occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  Such a 
level of incapacity, in the Board's opinion, is more nearly 
demonstrated in this case during the course of the appeal.  

In order to achieve a level of stability in rating the 
service-connected PTSD in this case, the Board concludes that 
his overall disability picture warrants the granting of a 70 
percent rating for the period of the appeal.  38 C.F.R. 
§ 4.130.  

The Board is aware that the veteran suffers from memory 
problems and cognitive difficulties.  However, the Board 
finds that these manifestations only to some degree may be 
due to the service-connected PTSD.  In this regard, the Board 
finds that there is no basis for the assignment of a 100 
percent rating for the service-connected PTSD under the 
provisions of Diagnostic Code 9411.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



